Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.e.1.iii FORM OF SCHEDULE I This Schedule to the Distribution Agreement between Delaware Group Global & International Funds and Delaware Distributors, L.P. entered into as of May 15, 2003 and amended as of December , 2008 (the Agreement) lists the Series and Classes for which Delaware Distributors, L.P. provides distribution services pursuant to this Agreement, along with the 12b-1 Plan rates, if applicable, for each class and the date on which the Agreement became effective for each Series. Series Name Class Names Total 12b-1 Plan Fee Rate (per annum of the Series average daily net assets represented by shares of the Class) Portion designated as Service Fee Rate (per annum of the Series average daily net assets represented by shares of the Class) Original Effective Date Delaware Emerging Markets Fund A Class .30% April 19, 2001 B Class 1.00% 1.00% April 19, 2001 C Class 1.00% 1.00% April 19, 2001 R Class .60% May 15, 2003 Institutional Class April 19, 2001 Delaware International Value Equity Fund A Class .30% April 19, 2001 B Class 1.00% 1.00% April 19, 2001 C Class 1.00% 1.00% April 19, 2001 R Class .60% May 15, 2003 Institutional Class April 19, 2001 Delaware Global Value Fund (formerly, Delaware International Small Cap Value Fund) A Class .30% April 19, 2001 B Class 1.00% 1.00% April 19, 2001 C Class 1.00% 1.00% April 19, 2001 R Class .60% May 15, 2003 Institutional Class April 19, 2001 Delaware Global Focus Growth Fund A Class .30% December 29, 2008 C Class 1.00% 1.00% December 29, 2008 R Class .60% December 29, 2008 Institutional Class December 29, 2008 . I-1
